Case 2:19-cV-Ol717-RGK-AGR Document 38 Filed 04/30/19 Page 1 of 2 Page |D #:396

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cV-017l7-RGK-AGR Date April 30, 2019

 

 

Title Morgan v. United States Soccer F ed ’n, Inc.

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attomeys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order re: Motion to Stay Case (DE 26)

On March 8_, 2019_, Plaintiffs, who are female professional soccer players on the United States
Senior Women’s National Soccer Team (“WNT”), filed the instant collective action and class action
against the United States Soccer Federation, lnc. (“Defendant”). Plaintiff`s allege that Defendant is the
single, common employer for the WNT and the United States Men’s National Soccer Team (“l\/fNT”).
Plaintiffs further allege that, despite being called upon to perform the same job responsibilities as the
MNT and despite the fact that the WNT’s performance has been superior to that of the MNT, the
members of the WNT have consistently been paid less than their male counterparts. Plaintiffs assert two
claims against Defendant: (l) violation of the Equal Pay Act, 29 U.S.C. § 206; and (2) violation of Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e.

Because there was a related action pending in the Northern District of California when this
action was filed, Plaintiffs filed a Motion for Transfer pursuant to 28 U.S.C. § 1407 with the Judicial
Panel of Multidistrict Litigation (“JPML”). Plaintiffs motion is currently calendared for hearing before
the JPML on May 30, 2019.

Presently before the Court is Defendant’s motion for a temporary stay of the proceedings
pending the JPML’s decision on multidistrict litigation. Defendant argues that a stay is warranted
because absent a stay, Defendant will be prejudice “if they must manage pretrial matters in this case
pending the outcome of the JPML proceedings because this Court’s pretrial orders may not ultimately be
binding on the Court that presides over the case.” (Mot. to Stay 4:19-21, ECF No. 26) Defendant also
contends that a stay would eliminate the potential for conflicting pretrial rulings.

A district court has “broad discretion to stay proceedings as an incident to its power to control its
own docket.” Clinton v. Jones, 520 U.S. 681_, 706 (1997) (citing Landis v. North A))lerican Co., 299 U.S.
248, 254 (1936)). At this time, the Court is not convinced that there is sufficient good cause to stay the
matter. While the JPML’s decision may impact the current case, a decision is unlikely until later this
year. Theref`ore, in the interest of justice and judicial economy, the Court finds that a stay at this juncture
is not warranted Defendant may re-flle a request to stay at a later date, should further facts or
circumstances emerge that warrant a stay in this matter.

 

CV-9O (06/04) CIVIL MINUTES - GENERAL Page 1 of 2

Case 2:19-cV-Ol717-RGK-AGR Document 38 Filed 04/30/19 Page 2 of 2 Page |D #:397

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL NIINUTES - GENERAL
Case No. 2:19-cV-01717-RGK-AGR Date April 30, 2019

 

 

Title Morgan v. United States Soccer F ed ’n, Inc.

 

Accordingly, the Court DENIES without prejudice Defendant’s motion (DE 26).

IT IS SO ORDERED.

 

lnitials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2

